PER CURIAM.
Alfonso Jackson appeals an order denying post-conviction relief. The State concedes that defendant is entitled to an evidentiary hearing at which he will have an opportunity to show that his failure to return from furlough was excusable or justifiable such that his -violation of the furlough agreement was involuntary. See Rodriguez v. State, 600 So.2d 46 (Fla. 3d DCA 1992); Walker v. State, 599 So.2d 233, 234 (Fla. 3d DCA 1992); Walker v. State, 578 So.2d 514, 515 (Fla. 3d DCA 1991). Absent defendant’s showing of a legally sufficient excuse for failure to return from furlough, the thirty-year sentence will stand. We reject defendant’s argument that the plea bargain itself was illegal. See Quarterman v. State, 527 So.2d 1380 (Fla.1988).
Reversed and remanded for evidentiary hearing.